DETAILED ACTION
ALLOWABLE SUBJECT MATTER
Claims 1-2, 4-6, 8, and 21-24 are allowed.	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.		
The application has been amended as follows: 	
					
In the Claims:
In Claim 5, line 3, after “that is”, “opposite to” has been replaced with --on--.

Withdrawn Claims 7 and 9-20 directed to nonelected invention are hereby canceled.		
											
Election/Restrictions
Claim 6 directed to an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
		
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest” prior art Shin (US 2012/0199882 A1). Shin does not teach or suggest fairly, either singularly or in combination the separation region is in direct contact with the gate insulating film on the second side of the gate electrode, the separation region is not in direct contact with the gate insulating film on each of the third side and the fourth side of the gate electrode, the separation region is not in direct contact with the first side of the gate electrode, wherein the separation region is in direct contact with the second impurity regions on the third side and the fourth side of the gate electrode.													Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Prior art made of record is considered pertinent to Applicant’s disclosure: Itonaga et al. (US 2008/0197387 A1).									Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815